DETAILED ACTION
Status of Claims

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #13/974,764, filed on 02/23/2021.
Claims 2-3, 5-6, 9-10, 12, 20, and 22-33 are now pending and have been examined.


Claim Rejections–35 USC §112

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 
exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 2, 9, and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims are considered to include new matter.   The claims include the limitation “displaying a first user interface element detailing why the Lawton was used to meet the limitation, as it also teaches a first interface element not overlapping the ad that allows the user to access a second interface element to change setting for receiving ads and a second interface element which the user can use to actually change the settings.  Therefore, the limitation is considered new matter, claims 2, 9, and 20 are rejected, and appropriate correction is required.  

	

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness 

rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-3, 5-6, 9-10, 12, 20, 22, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawton, Pre-Grant Publication No. 2007/0146812 A1.
Regarding Claims 2, 9, 12, and 20, Lawton teaches:
A method (medium) (system)… comprising:
obtaining…content display preference information associated with an individual, the content display preference information including behavior information including one or more interactions with displayed content from one or more webpages and  demographic information of the individual (see at least Figures 8-9 and [0097]-[0099], [0113], and [0119] in which user preference information is obtained from a user, including demographics and behavior, and in which future ads are played based on this, [0023] and [0076] in which a user configures ad preferences by adjusting many different parameters, and this occurs after an ad is played or before future ads are played; see also [0075], [0096], and [0127] in which ads are targeted by the ad network to user preferences that have been configured and/or identified preferences based on categories of interest, demographics, etc.; see also [0099] which teaches various behaviors kept in the user profile, [0103]-[0108] in which interactions with content on webpages such as a user placing or tagging an ad with notes is then used to select other future ads, [0125]-[0127] in which user interactions with displayed content are tracked and used for targeting, [0128] in which user actions with displayed content such as omitting a specific category of 
automatically associating the preference information with a profile associated with the individual, the profile comprising a plurality of automatically generated information segments, wherein each information segment of the automatically generated information segments is associated with a particular category and is generated using demographic information of the individual (see Figure 1, #24 and [0120]-[0122] which teach a stored user profile and [0127] which explains that initially ads can be selected based only on demographic data and other inferred variables and not on any user-inputted omissions or category selections; see especially Figure 4 and [0026] of the applicant’s specification on which the interpretation of the amendment is based which seem to match the teachings of Lawton in which it is stated that “for example, one segment may be based on gender, male users get classified in a male segment and female users get classified in a female segment.”  Lawton teaches in at least Figure 9, [0023], and [0118]-[0119] the user being shown the segments they have been classified into and the ability for the user to modify them.  Lawton at [0023] makes this clear in stating that not only can the user omit ads, but “readers can view and edit their profile.”  Therefore, the examiner interprets Lawton in light of what is described in the specification: Lawton assigns the user to a demographic “segment” based on the user’s associated demographic “category,” as described in paragraph [0026] of the specification, although Lawton also does do so by inference using machine learning and user information, such as in [0127]-[0128].)
displaying targeted content to a user (see Figures 8-9 and [0097]-[0099] in which users are shown a block of ads and they can select an interface element that allows 
displaying a first interface element detailing why the user received the targeted content, wherein the first user interface element is positioned in a manner that associates the first user interface element with the targeted content but does not overlap the targeted content (see Figure 8 and[0092] in which one or more of the areas for editing, such as “Change” which would allow for changing of demographics and categories, “could be displayed when the reader initiates an action” from the first interface; therefore, the display of the categories, demographics, etc. that detail why they received the ad would be shown on a “second interface”; see also Figure 9 and [0098] in which users select the link and are shown the various categories such as demographics that are associated with their profile and are the basis for ad selection; see also Figure 8 and [0092] which make clear that Figure 9 is an example of an active user interface in which the ads are displayed in the main middle area, and the side areas display interface elements that do not overlap the ad and can be used to change options that dictate how the user is targeted such as company, category, and demographics; [0092] states that “one or more of the controls could be displayed at all times, e.g. as shown in Figure 8 with action buttons…which function like radio buttons but are displayed as rectangles”)
displaying on a computing device a user interface, the user interface comprising the plurality of information segments associated with the profile, the associated particular category for each of the plurality of information segments, and an interface element for modifying at least one of the plurality of information segments  that show the first ad interface, figures 4 and 8-10, [0097]-[0106], [0141]-[0150], and especially Figure 9 and [0023] that show and describe the second interface with user segments and targeting information that can be edited by the user, including behavior and demographic information, and including information that can be selected and deselected by the user; see also Figure 3 in which individual ads can be omitted, Figure 8 #’s 30, 94, and 96 in which some or all ads can be omitted and therefore “opted-out” by the user, Figure 10, in which every ad from a company can be opted out of, [0015] in which it is taught that "all or nothing" user-requested ad blocks are common, and [0097]-[0098] in which all ads can be omitted; Examiner notes that the user can omit as many or as few ads as they want by configuring preferences; further, see Figures 4 and 8, [0023] and [0076] in which a user configures ad preferences by adjusting many different parameters, and this occurs after an ad is played or before future ads are played; see also [0075], [0096], and [0127] in which ads are targeted by the ad network to user preferences that have been configured and/or identified preferences based on categories of interest, demographics, etc.; see also [0096]-[0119] and [0127]-[0128] in which the user, publisher, and/or advertiser defines various user segments for targeted advertising, such as category of product, demographics such as in [0118], time of day, categories, and location such as in [0098], user interests such as in [0096]-[0098], [0113] and [0119], and in which these various user segments are pre-defined and re-configurable by the user through drop-down and pull-down menu selections and inputted omissions (as in Figure 8 and [0096]), and [0096]-[0100] and [0127]-[0128] in which various user behaviors are used to target the ads and select the segments; the Examiner notes that the user segments have been both 
responsive to detecting input to the interface element, modifying the at least one of the plurality of information segments to create a modified information segment (see [0096]-[0119] and [0127]-[0128] in which the user, publisher, and/or advertiser defines various user segments for targeted advertising, such as category of product, demographics such as in [0118], time of day, categories, and location such as in [0098], user interests such as in [0096]-[0098], [0113] and [0119], and in which these various user segments are pre-defined and re-configurable by the user through drop-down and pull-down menu selections and inputted omissions (as in Figure 8 and [0096]), and [0096]-[0100] and [0127]-[0128] in which various user behaviors are used to target the ads and select the segments; see also [0117]-[0140] in which the changing/editing process in which the user selects and de-selects items in the second interface causes the user profile preferences to be updated, and therefore the selected preferences are added to the profile and the updated profile is then used for targeting advertisements; see Figure 9 and [0023] that also clearly teach the user modifying their profile including information segments)
updating the profile based, at least in part, on the modified information segment (see Figures 3 and 5A-5B that show the first ad interface, figures 4 and 8-10, [0097]-[0106], and [0141]-[0150] that show and describe the second interface with user segments and targeting information that can be edited by the user, including behavior and demographic information, interests, and categories, and including 
providing updated targeted content to the individual based, at least in part, on the updated profile (see at least [0127])
Lawton, however, does not appear to specify:
in response to receiving a selection of the first interface element, displaying, on a computing device, second interface element for modifying… detecting input to the second interface element
Lawton does however, teach a first interface element that shows advertisements such as in Figures 5A and 5B and 8 that also have interface elements that the user can select in order to edit their profile, and a second interface element such as in Figure 8 which shows a separate “change element” which the use would then interact with as a drop down menu to select which option they want to change such as “category” or “demographics,” which are used to select advertisements, as well as Figure 9, in which the interface is a user profile page which the user can then use to select a link to go to another interface to edit their interests or demographics.  Further, while Lawton does not specifically teach a THIRD interface element, Lawton clearly allows the user not only to get to a “Change Option” as shown in Figure 8 and to get to the specific change option of “demographics” or “category,” or to get to the “edit interests” or “edit demographics” of Figure 9, but the third user would then clearly HAVE TO GET TO some kind of THIRD INTERFACE to actually edit the specific categories, interests, and demographics, since they click on the links in the “Change” drop down menu of Figure 8 or the “edit” links in Figure 9, and one 
Therefore, it would be obvious to one of ordinary skill in the art to combine in response to receiving a selection of the first interface element, displaying, on a computing device, a second interface element for modifying… detecting input to the second interface element  with Lawton because Lawton already teaches an interface element being shown with advertisements that can be used to access an interface used to edit one’s advertisement preferences by editing associated information segments, and teaches a second interface that accesses the various profile elements that can be selected for further editing of the information segments, but does not specifically teach the actual third interface being arrived at by the user in order to edit the particular element, such as “demographics,” “interests,” or “categories,” and doing so would allow a separate interface for the user to easily edit their elements once they select a particular element to edit from among the options in the profile.  
**While the reference Lawton has been shown to teach the interface element that does not overlap with the advertisement, the limitation is also considered an obvious variant, as it is simply a display/positioning decision, and does not change the nature or functioning of the overall invention, and the limitation is therefore given little patentable weight.**


Regarding Claims 3, 10, and 26, Lawton teaches:
the method of claim 2  
excluding the content corresponding to the selected one or more of the plurality of  information segments from being presented in the individual (see Figures 3 and 5A-5B that show the first ad interface, figures 4 and 8-10, [0097]-[0106], and 

Regarding Claims 5, 12, and 22, Lawton teaches: 
the method of claim 2… 
receiving input that selects  a previously removed information segment and adding the previously removed information segment (see Figures 3 and 5A-5B that show the first ad interface, figures 4 and 8-10, [0097]-[0106], and [0141]-[0150] that show and describe the second interface with user segments and targeting information that can be edited by the user, including behavior and demographic information, and including information that can be selected and deselected by the user; see also [0117]-[0140] in which the changing/editing process in which the user selects and de-selects items in the second interface causes the user profile preferences to be updated, and therefore the profile is "transformed" from the old profile in the database to a new updated profile that is now used for targeting advertisements)

Regarding Claim 6 and 10, Lawton teaches: 
the method of claim 2…  
wherein the selectable display object comprises a link (see at least Figures 8 and 9 and [0097]-[0099]) in which the selection of the icon is a link to the user editing interface for editing current preferences or default preferences in their current ad selection profile) 


Claims 27-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawton, Pre-Grant Publication No. 2007/0146812 A1 in view of Eldering, et al., Pre-Grant Publication No. 2002/0123928 A1.
Regarding Claims 27, 30, and 33, Lawton teaches: 
the method of claim 2…  
Lawton does not appear to specify but Eldering teaches:
aggregating information in the profile with another profile associated with the publishing system (see at least Abstract and [0139]-[0148] in which user profiles are grouped according to similar characteristics such as demographics and other segments are included in their profile based on probability measures) 
It would be obvious to one of ordinary skill in the art to combine Eldering with Lawton because Lawton already teaches user segmentation and user preference submission, and aggregating profiles would allow for larger scale targeting of groups of users.

Regarding Claims 28 and 31, Lawton teaches: 
the method of claim 2…  
Lawton does not appear to specify but Eldering teaches:
associating the automatically generated information segments with another profile associated with the publishing system (see at least Abstract, [0084], [0101]-[0107], 
It would be obvious to one of ordinary skill in the art to combine Eldering with Lawton  because Lawton already teaches user segmentation and user preference submission, and associating similar profiles together, such as based on demographics, would allow for larger scale targeting of users based on known and/or inferred similarities.  

Regarding Claims 29 and 32, Lawton teaches: 
the method of claim 28…  
Lawton does not appear to specify but Eldering teaches:
wherein the another profile has similar user demographic information with the profile (see at least Abstract, [0084], [0101]-[0107], [0114], [0115], and [0118]-[0124] in which automatic classification of users into segments is performed based on predicted/inferred demographics, and [0139]-[0148] in which user profiles are grouped according to similar characteristics such as demographics and other segments are included in their profile based on probability measures) 
It would be obvious to one of ordinary skill in the art to combine Eldering with Lawton  because Lawton already teaches user segmentation and user preference submission, and associating similar profiles together, such as based on demographics, would allow for larger scale targeting of users based on known and/or inferred similarities.  

Claims 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawton, Pre-Grant Publication No. 2007/0146812 A1 in view of Kushima, Pre-Grant Publication No. 2007/0214252 A1.
Regarding Claims 23, 24, and 25, Lawton teaches: 
the method of claim 2…  
Lawton, however, does not appear to specify:
wherein each of the plurality of information segments comprises an information segment that, when selected, enables the account to opt-out of receiving targeted content 
Kushima teaches:
wherein each of the plurality of information segments comprises an information segment that, when selected, enables the account to opt-out of receiving targeted content (see [0044] and [0058])
It would be obvious to one of ordinary skill in the art to combine Kushima with Lawton because Lawton already teaches a user able to opt out of a particular ad, ad group, or ad category, and opting out of all advertising would be attractive to users who would rather not receive ads at all.  



Response to Arguments

Regarding the rejections under 35 USC § 103 
The arguments have been considered, but are MOOT in light of the new grounds for rejection put forth in this office action in response to the applicant’s amendments to the claims.   



Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682